t c no united_states tax_court marianne hopkins petitioner v commissioner of internal revenue respondent docket no filed date p filed a request for relief under sec_6015 i r c with respect to her joint_and_several tax_liabilities for and p and h reported loss deductions from a partnership on their returns for those years in p and h signed a closing_agreement under sec_7121 i r c in which they agreed to adjustments with respect to the partnership deductions the adjustments to the partnership deductions resulted in tax deficiencies for and which r assessed the tax_liabilities for those years were the subject of a prior bankruptcy case involving p and h and the government in that case p raised a claim for relief from joint_and_several_liability under former sec_6013 i r c the bankruptcy court entered judgment holding that the closing_agreement precluded p from asserting her claim for relief under sec_6013 i r c a federal district_court and the court_of_appeals for the ninth circuit affirmed the bankruptcy court’s judgment see 146_f3d_729 9th cir r argues that the closing_agreement p signed precludes her assertion of a claim for relief under sec_6015 i r c r also argues that the doctrines of res_judicata and collateral_estoppel preclude her assertion of a claim for relief under that section held p is not precluded from claiming sec_6015 i r c relief because of her closing_agreement sec_6015 i r c was enacted in in order to provide additional relief to taxpayers who had filed joint income_tax returns sec_6015 i r c was made applicable to any_tax remaining unpaid as of date p signed the closing_agreement in years before the enactment of sec_6015 i r c thus when p signed the closing_agreement she never had the opportunity to request relief under sec_6015 i r c with regard to her and joint_and_several tax_liabilities held further the doctrines of res_judicata and collateral_estoppel do not preclude p’s claim for sec_6015 i r c relief sandra g scott for petitioner thomas m rohall for respondent ruwe judge the issue for decision is whether a closing_agreement entered into under section precludes the assertion of a claim for relief from joint_and_several_liability under sec_6015 where petitioner signed the closing_agreement before the effective date of sec_6015 we hold that it does not 1unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in kentfield california petitioner was formerly married to donald k hopkins petitioner filed joint income_tax returns with mr hopkins from to petitioner and mr hopkins claimed deductions on their joint returns for and which related to a certain far west drilling partnership they claimed a loss deduction of dollar_figure on their joint_return for they claimed a loss deduction of dollar_figure and a depletion deduction of dollar_figure on their joint_return for those deductions were erroneous respondent audited the far west drilling partnership in the course of respondent’s examination petitioner and mr hopkins agreed to settle their tax_liabilities relating to far west drilling they signed a form_906 closing_agreement on final_determination covering specific matters dated date the closing_agreement provides under sec_7121 of the internal_revenue_code donald k and marianne hopkin sec_111 diablo dr kentfield ca and the commissioner of internal revenue make the following closing_agreement 2petitioner and mr hopkins were separated on date at some point thereafter they were divorced whereas the taxpayers were investors in far west drilling associates the partnership beginning with the taxable_year whereas the taxpayers have made cash contributions to the partnership in the total amount of dollar_figure whereas the taxpayers have claimed losses with respect to their interest in the partnership on their federal_income_tax return beginning in the year the allowance of which are contested by the commissioner of internal revenue whereas the parties wish to resolve with finality the federal_income_tax consequences of their investment in the partnership now therefore it is hereby determined and agreed for federal_income_tax purposes that the taxpayers are entitled to an ordinary deduction in the amount of dollar_figure for the taxable_year ending date with respect to their investment in the partnership said amount represent sec_75 of their cash investment in the partnership the taxpayers shall be entitled to an ordinary deduction in any taxable_year ending subsequent to equal to the amount of cash payments made by them during such taxable_year against their assumed portion of the partnership debt to mitchell petroleum technology corporation upon substantiation of such cash payments the taxpayers’ basis in the partnership shall be dollar_figure as of date the taxpayers will however be allowed an increase in their basis in the partnership equal in amount to any subsequent cash payment by taxpayers made pursuant to their assumption of a portion of any debt of the partnership to mitchell petroleum technology corporation the taxpayers are not entitled to the investment_tax_credit with respect to their interest in the partnership for any taxable_year the taxpayers are not entitled to any deductions in the taxable_year ending date or in any subsequent year other than the deductions which are set forth in paragraphs and above any release discharge or forgiveness of any obligation with respect to the taxpayers’ investment in the partnership in any year subsequent to the taxable_year ending date will not result in gross_income to the taxpayers in any taxable_year no penalty shall be assessed against the taxpayers for the taxable_year ended date or any subsequent taxable_year by reason of the disallowance of any losses claimed as a result of their interest in the partnership the increased interest rate pursuant to sec_6621 shall apply this agreement is final and conclusive except the matter it relates to may be reopened in the event of fraud malfeasance or misrepresentation of material fact it is subject_to the internal_revenue_code sections that expressly provide that effect be given to their provisions notwithstanding any other law or rule_of law except code sec_7122 and if it relates to a tax period ending after the date of this agreement it is subject_to any law enacted after the agreement date that applies to that tax period by signing the above parties certify that they have read and agreed to the terms of this document respondent accepted the closing_agreement on date respondent made adjustments to petitioner and mr hopkins’s and returns pursuant to the closing_agreement those adjustments resulted in deficiencies for and which respondent assessed respondent filed notices of federal_tax_lien with the county recorder of marin county california relating to those assessments the tax_liabilities for and remain unpaid on date petitioner filed a chapter bankruptcy she also filed an adversary complaint in the u s bankruptcy court for the northern district of california santa rosa division in which she sought to be relieved of her joint_and_several tax_liabilities and the related tax_liens for and under former sec_6013 the government filed a motion for summary_judgment arguing inter alia that petitioner was barred from seeking relief because she had executed a closing_agreement under sec_7121 with respect to the far west drilling adjustments the bankruptcy court granted the government’s motion concluding that petitioner was precluded by the closing_agreement from asserting a claim for relief under sec_6013 petitioner appealed from that judgment to a federal district_court the district_court affirmed the bankruptcy court’s decision hopkins v united_states in re hopkins aftr 2d ustc par big_number n d cal petitioner then appealed to the court_of_appeals for the 3the increase in tax for was the product of both the adjustment to the partnership deduction that petitioner and mr hopkins claimed for that year and the recomputation of a certain nol carryforward deduction they claimed for ninth circuit which also affirmed 146_f3d_729 9th cir on date petitioner filed a form_8857 request for innocent spouse relief with respondent for her and joint_and_several tax_liabilities in which she requested relief under the recently enacted provisions of sec_6015 on date petitioner filed a petition for relief from joint_and_several_liability with this court at the time of petitioner’s filing the petition respondent had not made a determination with respect to her request opinion we decide in this opinion whether petitioner is precluded by her closing_agreement from asserting a claim for relief from joint_and_several_liability under sec_6015 the closing_agreement was signed before the effective date of sec_6015 and the tax_liabilities assessed pursuant to that closing_agreement were unpaid as of that effective date this case presents an issue of first impression with certain exceptions a husband and wife may elect to file a joint_return sec_6013 if a joint_return is made the tax is computed on the aggregate income and the liability with respect to the tax is joint_and_several sec_6013 however in specified circumstances relief from joint_and_several_liability was previously available under former sec_6013 and is currently available under sec_6015 sec_6013 as amended provided generally that a spouse could be relieved of a joint_and_several_liability if a joint income_tax return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and under the circumstances it would be inequitable to hold the spouse seeking relief liable for the substantial_understatement 115_tc_183 affd 282_f3d_326 5th cir however relief under sec_6013 was difficult to obtain id congress enacted sec_6015 on date as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 congress repealed former sec_6013 as part of this enactment and sec_6015 was given retroactive effect with sec_6013 was enacted in the act of date publaw_91_679 84_stat_2063 as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_801 respect to any liability for tax remaining unpaid as of date see rra sec_3201 112_stat_740 sec_6015 is more accessible than former sec_6013 see cheshire v commissioner supra pincite h conf rept pincite 1998_3_cb_747 sec_6015 provides three avenues of relief from joint_and_several_liability first sec_6015 which is similar to former sec_6013 allows a spouse to escape joint_and_several_liability sec_6015 also allows a spouse to be relieved from a portion of the understatement second sec_6015 generally provides for an allocation of liability for a deficiency as if the spouses had filed separate returns third sec_6015 confers upon the secretary discretion to grant equitable relief in situations where relief is unavailable under sec_6015 or c see cheshire v commissioner supra 117_tc_279 in the instant case petitioner requests relief under sec_6015 c and f with respect to the tax liabilitie sec_5sec g of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 provides that sec_6015 shall apply to any liability for tax arising after the date of the enactment of this act and any liability for tax arising on or before such date but remaining unpaid as of such date rra sec_3201 provides that the 2-year period of limitations for filing an election in sec_6015 or c b shall not expire before the date which i sec_2 years after the date of the first collection activity after the date of the enactment of this act arising from the closing_agreement respondent argues however that the closing_agreement precludes petitioner from asserting a claim for relief under sec_6015 generally petitioner’s closing_agreement would preclude her from asserting any defense to a tax_liability covered by the agreement see eg sec_7121 sec_301_7121-1 proced admin regs a closing_agreement entered into under sec_7121 settles or closes the liability of an individual for any_tax covered by the agreement and it is final and conclusive as to both the taxpayer and the commissioner see eg s o liquidating pship v commis291_f3d_454 7th cir hopkins v united_states in re hopkins f 3d pincite 6under sec_7121 the commissioner is authorized to enter into a written_agreement with any person relating to the tax_liability of such person for any taxable_period sec_7121 provides sec_7121 finality --if such agreement is approved by the secretary within such time as may be stated in such agreement or later agreed to such agreement shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact-- the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer employee or agent of the united_states and in any suit action or proceeding such agreement or any determination assessment collection payment abatement refund_or_credit made in accordance therewith shall not be annulled modified set_aside or disregarded in re miller bankr 9th cir bap affd without published opinion 81_f3d_169 9th cir 90_tc_753 closing agreements may not be annulled modified set_aside or disregarded in any suit or proceeding unless there is a showing of fraud malfeasance or misrepresentation of a material fact 75_f2d_593 8th cir affg 29_bta_1236 h graphics access ltd pship v commissioner tcmemo_1992_345 in a prior opinion involving petitioner and the same closing_agreement at issue in this case 146_f3d_729 9th cir the court_of_appeals for the ninth circuit held that these same principles applied to preclude petitioner’s assertion of a claim for relief from joint_and_several_liability under sec_6013 the court_of_appeals held we now hold that a taxpayer may not avoid tax_liabilities arising out of a valid closing_agreement by asserting an innocent spouse defense where that defense has not been preserved in the text of the closing_agreement closing agreements are meant to insure the finality of liability for both the taxpayer and the irs this is why courts have strictly enforced closing agreements finding them binding and conclusive on the parties even if the tax at issue is later declared to be unconstitutional or in conflict with other internal revenue sections in signing the closing_agreement ms hopkins explicitly agreed to have her tax_liability determined by the closing_agreement if ms hopkins wished to try later to avoid the tax consequences flowing from that agreement she had a duty to preserve any possible defenses to personal liability in that agreement having failed to do so ms hopkins should not now be permitted to reopen the question of her liability in the current adversary proceedings on the grounds that she was an innocent spouse permitting her to do so would undermine the very purpose of entering into a closing_agreement in the first place id pincite the court_of_appeals decided that case in the context of a claim for relief under former sec_6013 relief under sec_6015 was not available at the time that case was decided on date following the decision of the court_of_appeals for the ninth circuit in 146_f3d_729 sec_6015 was enacted and provided retroactive relief for tax_liabilities remaining unpaid as of its effective date petitioner argues that despite her signing the closing_agreement she is entitled to claim relief under sec_6015 in interpreting sec_6015 our purpose is to give effect to congress’s intent 118_tc_494 114_tc_324 we begin as always with the statutory language and we interpret that language with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the language ewing v commissioner supra pincite sec_6015 does not address the issue of unpaid taxes arising from a sec_7121 closing_agreement sec_6015 makes no explicit reference to closing agreements except for a parenthetical reference in sec_6015 however that provision by its terms applies only in the case of credits and refunds it does not express congress’s intent with respect to cases such as the instant case which do not involve credits and refunds we do not interpret congress’s failure to otherwise address closing agreements in sec_6015 as evidence of its intent to restrict the availability of relief in the case of an unpaid tax_liability arising from a closing_agreement as we indicated above sec_6015 was enacted to provide spouses with broader access to relief from joint_and_several tax_liabilities see h conf rept supra pincite c b pincite indeed congress provided retroactive relief in the case of any liability for tax arising on or before july sec_6015 provides sec_6015 credits and refunds -- in general --except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section 8respondent argues that congress recognized in sec_6015 that sec_7121 overrides the provisions of sec_6015 he suggests that although sec_6015 applies only to credits and refunds the parenthetical reference to sec_7121 recognizes that closing agreements are final and conclusive except in those specific circumstances identified in sec_7121 however as petitioner points out one could also argue that since congress made closing agreements applicable to credits and refunds if congress had intended closing agreements also to apply to deficiencies congress would have so stated but remaining unpaid as of such date rra sec_3201 112_stat_740 it is clear that congress intended sec_6015 to be applied broadly and expansively to provide relief for joint_and_several tax_liabilities remaining unpaid as of the effective date of sec_6015 considering congress’s purposes in enacting sec_6015 we cannot construe congress’s failure to address the overall effect of closing agreements which were entered into before the effective date of sec_6015 to indicate an intent to restrict sec_6015 relief that would otherwise be available in the absence of a closing_agreement although congress did not address the effect of closing agreements in the situation presented here it did address the effect of a final_decision in a prior court_proceeding ie the effect of the doctrine_of res_judicata on the availability of sec_6015 relief sec_6015 provides in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding 9we recently construed this provision expansively to the benefit of a requesting spouse in 120_tc_137 on date the secretary issued published regulations which are applicable to all elections or requests for relief filed on or after such datedollar_figure see sec_1_6015-9 income_tax regs those regulations provide with respect to sec_6015 that a requesting spouse has not meaningfully participated in a prior proceeding if due to the effective date of sec_6015 relief under sec_6015 was not available in that proceeding sec_1_6015-1 income_tax regs the legislative_history also indicates that a spouse may elect sec_6015 relief without regard to whether he or she has previously been denied relief under former sec_6013 see h conf rept supra pincite c b pincite although sec_6015 and the regulations refer only to res_judicata we believe the same logic applies in the case of a closing_agreement entered into before the effective date of sec_6015 we recognize the similarities that exist with respect to closing agreements and the doctrine_of res judicatadollar_figure 10the final regulations were issued after the briefs in this case were filed see fed reg date for this reason many of petitioner’s arguments rely upon the proposed_regulations see sec_1_6015-1 to proposed income_tax regs fed reg date 11under the doctrine_of res_judicata or claim preclusion a judgment on the merits in a prior suit bars a second suit which involves the same parties and is based on the same cause of action 91_tc_273 the parties to the prior suit are bound by every matter that was or continued they have a similar preclusive effect and the policy reasons for giving final and conclusive effect to a closing_agreement and a prior judgment of a court are also similardollar_figure indeed the court_of_appeals for the ninth circuit in hopkins v united_states in re hopkins f 3d pincite n analogized the effect of a closing_agreement to res_judicata see also katz v united_states aftr 2d ustc par d mass given the similarities in the purpose of a closing_agreement and the doctrine_of res_judicata we cannot conclude any logical reason to afford sec_6015 relief in the case of a prior judgment involving sec_6013 and deny relief in the case of a closing_agreement entered into before the effective date of sec_6015 in both situations the taxpayer-spouse did not have an opportunity to raise a claim for relief under sec_6015 we do not perceive congress’s failure to include specifically an exception with respect to closing agreements to continued could have been offered and received to sustain or defeat the claim 333_us_591 91_tc_14 the doctrine applies to judgments even where the court’s final_decision was based on an agreement of the parties trent v commissioner tcmemo_2002_285 citing 15_f3d_756 8th cir 12the purpose of a closing_agreement is to once and for all terminate and dispose_of tax controversies 683_f2d_1282 9th cir similarly the doctrine_of res_judicata has the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation meier v commissioner supra pincite indicate congress’s intent to restrict relief in the case of a closing_agreement entered into before the effective date of sec_6015 the final regulations provide an opportunity to claim sec_6015 relief in the case of a section c settlement agreement which was entered into while the spouse was a party to a pending partnership level tefra proceedingdollar_figure sec_1 c income_tax regsdollar_figure in doing so the final regulations provide an exception to the final and preclusive effect which we have given section c settlement agreementsdollar_figure the final 13unified partnership procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 secs stat those procedures as amended are contained in sec_6221 through 14we note that petitioner relies upon sec_1_6015-1 proposed income_tax regs fed reg date which provides a similar exception for sec c settlement agreements she contends that the closing_agreement she signed is a sec c settlement agreement relating to partnership items since we hold that petitioner is not precluded from claiming relief from the closing_agreement without regard to this contention we need not decide whether petitioner’s closing_agreement would be an agreement described in sec c 15sec c provides sec c settlement agreement --in the absence of a showing of fraud malfeasance or misrepresentation of fact-- binds all parties --a settlement agreement between the secretary and or more partners in a partnership with respect to the determination of partnership items for any partnership taxable_year shall except as continued regulations contain an example illustrating as well as providing a justification for including this exception sec_1 c example income_tax regs provides h and w file a joint_return for taxable_year on which they claim dollar_figure in losses attributable to h’s general_partnership interest in partnership b in date the service proposes a deficiency in tax relating to h’s and w’ sec_2002 joint_return arising from omitted taxable interest_income in the amount of dollar_figure that is attributable to h in date the internal_revenue_service commences a tefra partnership proceeding regarding partnership b’ sec_2002 and taxable years and sends h and w a notice under sec_6223 in date h and w enter into a closing_agreement with the service the closing_agreement provides for the disallowance of the claimed losses from partnership b in excess of h’s and w’s out- of-pocket expenditures relating to partnership b for taxable_year and any subsequent year s in which h and w claimed losses from partnership b in addition h and w agree to the imposition of the accuracy-related_penalty under sec_6662 with respect to the disallowed losses attributable to partnership b in the closing_agreement h and w also agree to the deficiency resulting from the omitted interest_income for taxable_year w may not later claim relief from joint_and_several_liability under sec_6015 as to the deficiency in tax attributable to the omitted continued otherwise provided in such agreement be binding on all parties to such agreement with respect to the determination of partnership items for such partnership taxable_year the standard that sec c prescribes for setting aside a settlement agreement is the same standard prescribed by sec_7121 for setting aside a closing_agreement ie such an agreement is binding absent a showing of fraud malfeasance or misrepresentation of fact h graphics access ltd pship v commissioner tcmemo_1992_345 this no doubt accounts for including this provision in the final regulations as an exception to the general_rule in sec_1_6015-1 income_tax regs regarding the finality of sec_7121 closing agreements income of dollar_figure for taxable_year because this portion of the closing_agreement pertains to nonpartnership_items in contrast w may claim relief from joint_and_several_liability as to the disallowed losses and accuracy-related_penalty attributable to partnership b for taxable_year or any subsequent year s this is because this portion of the closing_agreement pertains to partnership and affected items and was entered into at a time when w was a party to the pending partnership-level proceeding regarding partnership b consequently w never had the opportunity to raise the innocent spouse defense in the course of that tefra partnership proceeding see sec_1_6015-5 relating to premature claims emphasis added we fail to see why the same rationale does not apply to a closing_agreement entered into before the effective date of sec_6015 a spouse who enters into such an agreement likewise never had the opportunity to raise a claim under sec_6015 before or at the time of her signing the closing_agreement although we recognize that the final regulations were not effective for purposes of petitioner’s request for relief we believe the reason underlying the exceptions in sec_1 c and e income_tax regs supports a conclusion that a closing_agreement entered into before the effective date of sec_6015 does not preclude petitioner from asserting relief under that sectiondollar_figure 16we do not decide in this opinion the effect of sec_6015 on a closing_agreement entered into after the effective date of those rules however we note that the secretary has issued final regulations under sec_6015 which provide that in general a requesting spouse is not entitled to relief from joint_and_several_liability for any_tax year for which the requesting continued we recognize that courts have strictly enforced closing agreements executed pursuant to sec_7121 and section c for that matter and they are binding and conclusive on the parties even if the tax at issue is later declared to be unconstitutional or in conflict with other code sections see hopkins v united_states in re hopkins f 3d pincite however in this case we are dealing with legislation which has retroactive effect in the case of unpaid tax_liabilities and which we have broadly and expansively construed consistent with congressional intent indeed we have previously stated that the rules of sec_6015 were designed to correct perceived deficiencies and inequities apparent in former sec_6013 and that this curative legislation should be construed liberally to effectuate its remedial purpose 120_tc_137 ewing v commissioner t c pincite see also 51_fedclaims_49 construing sec_6015 liberally we conclude that congress did continued spouse has entered into a closing_agreement with the commissioner that disposes of the same liability that is the subject of the claim for relief sec_1_6015-1 income_tax regs the final regulations do not specifically address the effect of a closing_agreement entered into before the effective date of sec_6015 and all the examples in the regulations deal with closing agreements entered into after the final regulations are applicable to all elections or requests for relief filed on or after date see sec_1_6015-9 income_tax regs thus the final regulations are not effective with respect to petitioner’s request for relief not intend to restrict the availability of sec_6015 relief in the case of a closing_agreement entered into before its effective date we hold that a closing_agreement entered into before the effective date of sec_6015 does not preclude the assertion of a claim for relief under that section provided the tax_liability or liabilities arising from the closing_agreement remain unpaid as of date in the instant case a portion of petitioner’s and tax_liabilities was assessed pursuant to the closing_agreement that she signed the closing_agreement was signed at a time when sec_6015 relief was unavailable and her tax_liabilities remained unpaid as of date in those circumstances we hold that the closing_agreement does not preclude petitioner from asserting a claim for relief under sec_6015 respondent also contends on brief that the doctrines of res_judicata and collateral_estoppel preclude petitioner from asserting relief under sec_6015 he relies upon the decision of the court_of_appeals for the ninth circuit in 146_f3d_729 9th cir however as we stated above the court_of_appeals in that case addressed petitioner’s claim for relief under former sec_6013 which except for some similarities in sec_6015 was far more restrictive than relief under sec_6015 that case involved a different claim from the claim which we have before us in addition a critical factor in the decision of the court_of_appeals was petitioner’s failure to preserve her claim for relief under sec_6013 as a defense in the closing_agreement we now hold that a taxpayer may not avoid tax_liabilities arising out of a valid closing_agreement by asserting an innocent spouse defense where that defense has not been preserved in the text of the closing_agreement id pincite given the curative and retroactive effect of sec_6015 and petitioner’s inability to claim sec_6015 relief at the time she entered the closing_agreement or in the subsequent bankruptcy proceedings we hold that she is not precluded by res_judicata or collateral_estoppel from raising her claims to sec_6015 relief see trent v commissioner t c memo 2002-dollar_figure 17see also friedman v commissioner aftr 2d ustc par big_number 2d cir vacating and remanding without published opinion tcmemo_1996_327 commissioner conceded that the provisions of sec_6015 applied to liabilities that were unpaid as of date even though a prior decision denied the taxpayer relief under sec_6013 we hold that petitioner is not precluded by the closing_agreement or the doctrines of res_judicata and collateral_estoppel from claiming relief under sec_6015 with respect to liabilities attributable to the far west drilling partnership for purposes of convenience and clarity we address whether petitioner is entitled to relief under sec_6015 in a separate opinion
